              Case 2:20-cv-00309-JLR-MLP Document 35 Filed 09/01/21 Page 1 of 3




 1                                                                                        Honorable James L. Robart
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                                UNITED STATES DISTRICT COURT
13                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15
16   LIBERTY MUTUAL INSURANCE                                       NO. 2:20-cv-00309-JLR-MLP
17   COMPANY; and LIBERTY INSURANCE
18   CORPORATION,                                                   JOINT STATUS REPORT AND
19                                                                  [PROPOSED] ORDER
20                           Plaintiffs,
21
22              v.
23
24   CAROLYN AND BENJAMIN LANGE, and
25   their marital community; C.L., an individual,
26
27                           Defendants.
28
29
30            Defendants Carolyn and Benjamin Lange and plaintiffs Liberty Mutual Insurance
31
32   Company and Liberty Insurance Corporation hereby submit a Joint Status Report as required by
33
34   the Court’s May 19, 2021 Order, Dkt. 33.
35
36            The Court’s November 17, 2020 Order. Dkt. 31, provided that this action is stayed until
37
38   the underlying action, C.L. v. Carolyn Lange and Benjamin Lange, Cause No. 17-2-02207-37
39
40   (“the underlying action”), is concluded.1 The underlying action is ongoing. Trial, previously
41
42   scheduled for July 2021, was continued due to the ongoing effects of Covid-19 on court
43
44
45     1
           Either party may move the Court to terminate the stay upon 30 days’ written notice to the other party.


     JOINT STATUS REPORT AND [PROPOSED] ORDER - 1                               G O R DO N      600 University Street
     No. 2:20-cv-00309-RSM                                                        T IL DE N     Suite 2915
                                                                                 THOMAS         Seattle, WA 98101-4172
                                                                                C O R DE L L    206.467.6477
             Case 2:20-cv-00309-JLR-MLP Document 35 Filed 09/01/21 Page 2 of 3




 1   operations and the limited availability of the judge scheduled to preside. The parties to the
 2
 3   underlying action are working with Whatcom County Superior Court to reschedule the trial date.
 4
 5           The Parties to this matter propose that they file another Joint Status Report by January 19,
 6
 7   2022.
 8
 9
10
11           DATED this 31st day of August, 2021.
12
13                                             GORDON TILDEN THOMAS & CORDELL LLP
14                                             Attorneys for Defendants Carolyn and Benjamin Lange
15
16                                             By     s/Susannah C. Carr
17                                                  Susannah C. Carr, WSBA #38475
18                                                  Jeffrey M. Thomas, WSBA #21175
19                                                  Greg D. Pendleton, WSBA #38361
20                                                  Guinevere Becker Bogusz, WSBA #52937600
21                                                  University Street, Suite 2915
22                                                  Seattle, Washington 98101-4172
23                                                  206.467.6477
24                                                  scarr@gordontilden.com
25                                                  jthomas@gordontilden.com
26                                                  gpendleton@gordontilden.com
27                                                  gbogusz@gordontilden.com
28
29                                             WILSON SMITH COCHRAN DICKERSON
30                                             Attorneys for Plaintiffs Liberty Mutual Insurance
31                                             Company; Liberty Insurance Corporation
32
33                                             By    s/John M. Silk
34                                                  John M. Silk, WSBA #15035
35                                                  901 Fifth Avenue, Suite 1700
36                                                  Seattle, WA 98164-2050
37                                                  silk@wscd.com
38
39
40
41
42
43
44
45


     JOINT STATUS REPORT AND [PROPOSED] ORDER - 2                   G O R DO N     600 University Street
     No. 2:20-cv-00309-RSM                                            T IL DE N    Suite 2915
                                                                     THOMAS        Seattle, WA 98101-4172
                                                                    C O R DE L L   206.467.6477
            Case 2:20-cv-00309-JLR-MLP Document 35 Filed 09/01/21 Page 3 of 3




 1
 2                                               ORDER
 3
 4          The Court, having reviewed the Parties’ August 31, 2021 Joint Status Report, directs
 5
 6   them to file another Joint Status Report by January 19, 2022.
 7
 8          IT IS SO ORDERED this 1st day of September, 2021.
 9


                                                  A
10
11
12
13
                                                  The Honorable James L. Robart
14
                                                  United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     JOINT STATUS REPORT AND [PROPOSED] ORDER - 3                    G O R DO N     600 University Street
     No. 2:20-cv-00309-RSM                                             T IL DE N    Suite 2915
                                                                      THOMAS        Seattle, WA 98101-4172
                                                                     C O R DE L L   206.467.6477
